Clare J. Hoyt, J.
Plaintiffs’ motion for an order vacating defendant’s notice naming the examining physician of plaintiffs on the ground that the physician named is objectionable to plaintiffs is granted.
The language of rule 1 of Part Four of the Rules of the Supreme Court, Appellate Division, Second Department, does not appear to require plaintiffs to set forth their reasons for objecting to the physician selected by defendant to examine. This is as it should be for the court cannot, be expected to decide upon papers the professional qualifications of any particular physician. Once the party to be examined objects to the phyf sician selected by the examining party, the court must then direct the examination by a physician named by it.
Accordingly, the parties are directed to settle an order providing for tbe examination of plaintiff Mary S. Adamian by Dr. Raymond T. McFarlin, 110 Fulton Avenue, Poughkeepsie, New York, at a time to be fixed in said order.